Citation Nr: 0417422	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  94-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD)

3.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1967 to March 1969.

As to the issues of entitlement to service connection for a 
kidney disability and whether or not new and material 
evidence has been received to reopen the issue of entitlement 
to a psychiatric disability to include PTSD, these matters 
come before the Board on appeal from a September 1992 rating 
decision by a RO of the VA.  A notice of disagreement was 
received in November 1992, a statement of the case was issued 
in December 1992 and a substantive appeal was received in 
January 1993.  

As to the issue of entitlement to a special monthly pension 
based on the need for aid and attendance, this matter comes 
before the Board of Veterans Appeals (Board) on appeal from a 
June 1997 rating decision by a Regional Office (RO or AOJ) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 1997, a statement of the 
case was issued in October 1997 and a substantive appeal was 
received in November 1997.  The veteran testified at an RO 
hearing in September 1993 and at a Board hearing at the RO in 
August 2003.

The Board notes that the issue of psychiatric disability was 
originally referred to by the RO as a "nervous condition."  
However, the Board believes it is more appropriate to refer 
to the disorder as an acquired psychiatric disability.

The issue of entitlement to a special monthly pension based 
on the need for aid and attendance is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part. 


FINDINGS OF FACT

1.  Kidney disability was not manifested during the veteran's 
active duty service or within the one-year presumptive period 
following discharge from service, nor is kidney disability 
otherwise related to such service.

2.  By rating decision in January 1972, the RO denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disability; a timely notice of disagreement was 
not received to initiate an appeal from that determination.

3.  Certain evidence received since the January 1972 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for psychiatric disability.

4.  An acquired psychiatric disability, to include PTSD, was 
not manifested during the veteran's active duty service; a 
psychosis was not manifested within one year of the veteran's 
discharge from service; an acquired psychiatric disability, 
to include PTSD, is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  Kidney disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  The January 1972 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

4.  An acquired psychiatric disability, to include PTSD, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA special monthly pension and for service connection for the 
alleged disabilities.  A May 2003 RO letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nevertheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, in rating decisions dated in September 
1992 and June 1997, the issues on appeal were denied.  Only 
after those rating actions were promulgated did the AOJ, in 
May 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

With regard to the kidney disability and psychiatric 
disability issues, the Board also finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records, private medical records and VA 
medical records.  It appears that all available evidence 
pertinent to the appellant's claim has been associated with 
the claims file.  As the record reflects that the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim and feels that the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the appellant as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

Analysis

Service Connection for a Kidney Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as calculi of the kidney, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service medical records do document a urinary tract infection 
in May 1968.  However, no other references to pertinent 
complaints or medical findings are included in the service 
medical records.  In fact, in March 1969, at the time of his 
discharge from active duty service, the veteran expressly 
indicated that he had had  no frequent or painful urination 
or kidney stones or blood in urine.  His genitourinary system 
was clinically evaluated as normal.  In the Board's view, 
this demonstrates that neither the veteran nor trained 
medical personnel had reason to believe that there was any 
kidney disability as of March 1969.  

In May 1986, the veteran underwent a VA examination.  The 
veteran gave a history of renal failure, but there was no 
diagnoses of any kidney disability.  The veteran underwent a 
VA examination in June 1992.  At this time, his genitourinary 
system was evaluated as normal, although the examiner 
specifically noted no history of renal failure.  At his 
September 1993 RO hearing and August 2003 Board hearing, the 
veteran testified that he had significant kidney problems in 
service, resulting in hospitalization and treatment with 
catheterization and medications.

Medical records from Mercy hospital submitted in November 
1994 and May 1995 show acute renal failure in October and 
November 1994.  However, there is no competent medical 
evidence of record to associate this medical condition with 
the veteran's active duty service.  Medical records from 
Mercy Hospital received in July 1996 are devoid of reference 
to any kidney complaints or diagnoses.  A VA examination 
report from July 1996 notes no abnormalities with the 
veteran's kidneys.  A May 1995 letter from Dr. Neville does 
not mention any treatment for the veteran's kidneys.

In short, the evidence of record does not demonstrate that 
the veteran had any sort of kidney disease or injury in 
service or some time thereafter.  Medical records dated in 
1971 refer to an ulcer, but no kidney complaints or disorder.  
Based on the record, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for kidney disability.  It follows that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence to Reopen a Claim for Service 
Connection for a Psychiatric Disability, to include PTSD

Initially the Board notes that the veteran's claim for 
entitlement to service connection for a psychiatric 
disability was denied by way of a rating decision issued in 
January 1972.  The RO reopened the case and denied service 
connection by way of a rating decision in September 1992.  
During the course of this appeal, the RO has also considered 
the issue of service connection for PTSD, and the issue on 
appeal is now characterized as entitlement to service 
connection for a psychiatric disability, to include PTSD.

As noted above, by way of a January 1972 rating decision, the 
RO denied the veteran's application for entitlement to 
service connection for a psychiatric disability.  The RO sent 
notice of the decision to the veteran at his last address of 
record.  However, a notice of disagreement was not received 
to initiate an appeal from that determination.  Therefore, 
the January 1972 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for a psychiatric 
disability.  However, the Board is not bound by the RO's 
actions.  In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability.

Subsequent to the January 1972 rating decision, the RO has 
received significant medical records from the veteran and his 
representative detailing years of psychiatric treatment for 
the veteran.  The Board finds that these records are both new 
and material in that they were not of record at the time of 
the January 1972 rating decision and because they address the 
nature and etiology of the veteran's psychiatric problems.  
Therefore the claim for entitlement to service connection for 
a psychiatric disability has been reopened.

Merits Analysis of Entitlement to Service Connection for a 
Psychiatric Disability, to include PTSD

As noted above, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran's service medical records and post-service 
medical records contain numerous references to PTSD, 
inadequate personality, hysterical personality, 
psychoneurosis - hysteria, anxiety disorder, mixed 
personality disorder, depressive disorder, and intermittent 
explosive disorder.  It does appear from the evidence of 
record that the veteran has been diagnosed with PTSD.  
However, there is no evidence of record to corroborate the 
veteran's alleged in-service stressors.  Therefore, the Board 
believes that service connection for PTSD must be denied.  
Under either the old or new versions of 38 C.F.R. § 3.304(f), 
the claimed stressors must be supported by credible evidence.  
There is no such credible evidence of the stressors in this 
case despite RO attempts to obtain sufficient details from 
the veteran and despite requests to the appropriate service 
department unit to verify what limited details the veteran 
has provided.  

As noted above, in order to establish service connection for 
PTSD, the veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or POW 
experiences or upon a verified in-service stressor.  With 
regard to the question of whether the veteran participated in 
combat with the enemy during service, there is no record of 
citations for combat service.  Moreover, his various claimed 
stressors being a witness to a plane crash and possibly being 
hit by part of the plane, taking burning bodies out of the 
plane, being a medic and witnessing severely injured 
individuals, getting shot at while driving a jeep, and having 
a passenger in the jeep he was driving get shot at have not 
been verified.  Unfortunately, despite numerous opportunities 
to do so, including two hearings, the veteran has never 
provided sufficient details regarding these alleged events to 
allow for verification.  

In this regard, the Board notes that by way of correspondence 
dated July 1996, May 1990, June 1998, October 1998, September 
1999, February 2000 and April 2000, the RO repeatedly asked 
the veteran to provide additional details regarding his 
alleged stressors.  The veteran did not respond to any of 
these letters.  The veteran also testified at two separate 
hearings and both times did not provide sufficient details 
regarding these alleged stressors.  Instead, he has 
repeatedly asserted the same vague descriptions of events 
without any details such as dates and names of other 
witnesses.  As such, by way of correspondence dated June 
1999, the U.S. Armed Services Center for Unit Records 
Research was unable to verify these alleged in-service 
stressors.

The Board notes that the veteran appears to have been 
diagnosed with several other psychological conditions.  While 
recognizing that a personality disorder was noted during 
service and immediately following service, personality 
disorders are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c).  There is no showing of a psychosis 
within one year of discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  There is also no showing of a 
continuity of symptomatology related to an acquired 
psychiatric disorder (as opposed to a personality disorder) 
for many years after service to otherwise provide a nexus to 
service.  38 C.F.R. § 3.303(b).

In the present case, after reviewing the totality of the 
pertinent evidence, the Board finds that the preponderance of 
the evidence is against entitlement to service connection for 
a psychiatric disability, to include PTSD.  As for the PTSD 
issue, the evidence of record does not show that the 
veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As for the veteran's other 
psychological disorders, the evidence of record does not 
demonstrate that any current psychiatric disability of the 
veteran is related to his active duty service.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a kidney disability is 
not warranted.  Although new and material evidence has been 
received to reopen the issue of entitlement to service 
connection for an acquired psychiatric disability, 
entitlement to service connection for an acquired psychiatric 
disability is not warranted.  To this extent ,the appeal is 
denied.

REMAND

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person.  Generally aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

The evidence of record includes two Aid and Attendance 
examinations - one from September 1997 and one from July 
1996.  The July 1996 examination report indicates that the 
veteran has unrestricted use of both upper extremities.  It 
does not specifically address whether or not the veteran 
needs assistance with feeding, fastening clothing, bathing, 
shaving, and attending the needs of nature.  Although the 
report indicates that the veteran has impaired balance, it 
does not address whether, and if so, how, this affects his 
ability to ambulate, perform self-care or travel beyond his 
home.  The September 1997 examination report seems to 
indicate that the veteran "won't be able to" dress himself, 
cannot leave the home without aid and may need assistance 
with the activities of daily living.  However, it is 
difficult to ascertain exactly what the report actually says 
as it is handwritten and practically illegible in most parts.  
The Board does note that the veteran testified at the Board 
hearing in August 2003 that he may have difficulty cooking, 
although he testified that he can use the restroom and bathe 
without assistance.  He also appears to possibly be 
testifying that he has difficulty navigating his electric 
wheelchair in and out of his trailer home, in spite of having 
ramp accommodations.

In short, it is not entirely clear from the two examination 
reports and from the hearing testimony exactly what the 
limitations are on the veteran's daily activities as a result 
of his disabilities.  Therefore, the Board believes that an 
additional, and more thorough, Aid and Attendance examination 
is required.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  The veteran should be scheduled for 
an appropriate VA Aid and Attendance 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to ascertain the following:

a)  The ability of the veteran 
to dress or undress himself and 
to keep himself ordinarily 
clean and presentable.

b)  Whether there is a frequent 
need of adjustment of any 
special prosthetic or 
orthopedic appliances which by 
reason of the particular 
disability cannot be done 
without aid (this will not 
include the adjustment of 
appliances which normal persons 
would be unable to adjust 
without aid, such as supports, 
belts, lacing at the back, 
etc.)

c)  The veteran's ability to 
feed himself and whether this 
is affected by loss of 
coordination of upper 
extremities or through extreme 
weakness.

d)  The veteran's ability to 
attend to the wants of nature.

e)  Is there any incapacity, 
physical or mental, which 
requires care or assistance on 
a regular basis to protect the 
veteran from hazards or dangers 
incident to his or her daily 
environment?

3.  The RO should then review the 
expanded record and determine if special 
monthly pension based on the need for aid 
and attendance is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



